16-10992-smb      Doc 6286      Filed 07/28/20 Entered 07/28/20 17:38:21             Main Document
                                            Pg 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF NEW YORK


 Chapter 11

 In re:                                                                Case No. 16-10992-smb
 SunEdison, Inc. et al.                                                (Jointly Administered)
        Reorganized Debtors

              POST CONFIRMATION QUARTERLY OPERATING REPORT
                     FOR THE PERIOD ENDED JUNE 30, 2020

 REORGANIZED
 DEBTORS’ ADDRESS:                     SunEdison, Inc.
                                       2 City Place Drive, Suite 200
                                       Saint Louis, Missouri 63141

 REORGANIZED
 DEBTORS’ ATTORNEYS:                   Togut, Segal & Segal LLP
                                       One Penn Plaza, Suite 3335
                                       New York, New York 10119

 DISBURSEMENTS (IN THOUSANDS):                                                $   See Page 3
 FOR THE PERIOD ENDED JUNE 30, 2020




 REPORT PREPARER:              SUNEDISON, INC.

 The undersigned, having reviewed the attached report and being familiar with the Reorganized
 Debtors’ financial affairs, verifies under penalty of perjury, that the information contained herein
 is complete, accurate, and truthful to the best of my knowledge.



 ________________________________

 Jeffrey F. Winnick
 Senior Vice President and Chief Financial Officer
16-10992-smb      Doc 6286     Filed 07/28/20 Entered 07/28/20 17:38:21           Main Document
                                           Pg 2 of 3



 BACKGROUND

 On April 21, 2016, SunEdison, Inc. and 25 affiliated debtors (collectively, the "Debtors") each
 filed a voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code (the
 “Chapter 11 Cases”), in the United States Bankruptcy Court for the Southern District of New York
 (the “Bankruptcy Court”). The Debtors' cases were jointly administered under Case No. 16-
 10992. Additional affiliates have subsequently filed voluntary petitions for relief under Chapter
 11 of the United States Bankruptcy Code. On July 28, 2017, the Bankruptcy Court entered an
 order (Docket No. 3735) confirming the Debtors’ Second Amended Joint Chapter 11 Plan (the
 “Plan”). The Effective Date (as defined in the Plan) of the Plan occurred on December 29, 2017,
 and, as a result, the Plan has been substantially consummated.

 This Post Confirmation Operating Report covers the period between April 1, 2020 through and
 including June 30, 2020 (the “QOR”). The QOR is unaudited, is limited in scope, covers a limited
 time period, and has been prepared solely for complying with the post-confirmation quarterly
 reporting requirements for Chapter 11 debtors as required by the Office of the United States
 Trustee for the Southern District of New York and the Bankruptcy Court. This QOR is not
 intended to be relied upon as a complete description of the Debtors, their business, results of
 operations, prospects, assets or liabilities. This QOR does not include all the information and
 footnotes required by generally accepted accounting principles for complete financial statements.
 Therefore, there can be no assurance that any consolidated financial information presented herein
 is complete and readers are strongly cautioned not to place undue reliance on this QOR. This QOR
 should be read in conjunction with the Debtors’ previously filed monthly operating reports.

 Notwithstanding any indications of value that may be contained in the Plan or this QOR, no
 assurance can be given as to the ultimate value that may be ascribed to the Debtors’ various
 prepetition liabilities and other securities. The Company cannot predict what the ultimate value
 of any of its or the other Debtors’ securities may be.

 Additional information about the Chapter 11 Cases is available on the internet at
 www.sunedison.com/restructuring.html. Court filings and claims information are available at
 https://cases.primeclerk.com/sunedison/Home-Index.

 The Debtors’ reserve the right to amend this QOR from time to time as may be necessary or
 appropriate.




                                                2
 16-10992-smb           Doc 6286        Filed 07/28/20 Entered 07/28/20 17:38:21                   Main Document
                                                    Pg 3 of 3


                                           Schedule of Cash Disbursements

                                                                          Disbursements for
                                                                         the period between
                                                                          April 1, 2020 and
              Legal Entity                           Case Number            June 30, 2020        Quarterly Fees Owed
EVERSTREAM HOLDCO FUND I, LLC                       081-16-12058        $                 -     $               325.00
SUNEDISON, INC., ET AL.,                            081-16-10992        $        5,046,843.74             *
Total                                                                                           $               325.00


* - Amount of quarterly fees owed is currently being disputed by the Debtors.




                                                            3
